     Case 3:20-cv-00310-DPM-JJV Document 47 Filed 06/15/21 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                   PLAINTIFF

v.                     No. 3:20-cv-310-DPM-JJV

RICHARD COLLIE, Corporal, NCU;
JERMERY ALMAN, Sergeant, NCU;
ALEXANDER DELGADO, Sergeant,
NCU; IAN WARD, Sergeant, NCU;
NURZUHAL FAUST, Warden; KEITH
DAY, Major; ROBERT PIERCE, Assistant
Warden; DEXTER PAYNE, Director,
ADC; and THANE HUYARD, Sergeant,
NCU                                                       DEFENDANTS

                                 ORDER
     The Court partly adopts and partly declines the Magistrate
Judge's partial recommendation, Doc. 45.       FED. R.   CIV. P. 72(b) (1983
addition to advisory committee notes). Everett doesn't oppose the
motion for partial summary judgment as to Defendants Ward, Day,
Payne, and Huyard. Doc. 43 at 1. The motion, Doc. 38, is therefore
granted as to them.          Further, the Court adopts the partial
recommendation as to Grievance NC-20-00134.
     The Court declines the partial recommendation as to Grievance
NC-20-00196. Defendants argue that this grievance didn't include an
allegation that Faust and Pierce failed to protect Everett. Doc. 39 at 9.
        Case 3:20-cv-00310-DPM-JJV Document 47 Filed 06/15/21 Page 2 of 3



It did, however, include a corrective inaction allegation, which aligns
with Everett's complaint in this case. Compare Doc. 40-3 at 16 with Doc. 2
at 5.
        The recommendation posits a different theory: that the prison
rejected the slice of the grievance about Faust and Pierce because the
grievance raised multiple issues. The Defendants don't explicitly make
this argument- perhaps because it's in tension with the prison's initial
treatment of another grievance (NC-20-00206) as duplicative. In any
event, this Court has held that when a prisoner raises intertwined issues
in a single grievance, the prison should give the prisoner notice that it's
invoking the multiple-issue rule. Hamner v. Griffin, Doc. 143 at 2 in E.D.
Ark. No. 5:18-cv-60-DPM.          ADC' s standing silent and expecting a
prisoner to know when a closely related layer of his grievance has been
rejected for procedural reasons amounts to an administrative scheme
                                                     II




so opaque" that no ordinary prisoner can discern or navigate it." Ross
                    II




v. Blake, 136 S. Ct. 1850, 1859 (2016). The motion for partial summary
judgment is therefore denied as to Grievance NC-20-00196.
        The Court adopts the recommendation as to Grievance
NC-20-00206. The prison initially rejected this grievance as a duplicate
of NC-20-00196.          In his appeal, though, Everett argued that this
grievance was about a different issue. Further, he doesn't argue now
that this grievance exhausted any claims in this lawsuit.            Doc. 43.
Because this grievance appears to be about issues not involved in this


                                       -2-
     Case 3:20-cv-00310-DPM-JJV Document 47 Filed 06/15/21 Page 3 of 3



lawsuit, the motion for partial summary judgment is granted as to this
grievance.

                                *     * *
     Partial recommendation, Doc. 45, partly adopted and partly
declined.    Motion for partial summary judgment, Doc. 38, partly
granted and partly denied. Everett's claims against Ward, Day, Payne,
and Huyard are dismissed without prejudice. His corrective inaction
claim raised in Grievance No. NC-20-00196 goes forward.
     So Ordered.



                                    D .P. Marshall Jr.
                                    United States District Judge




                                     -3-
